     Case 20-11601      Doc 19     Filed 07/07/20 Entered 07/07/20 12:47:05           Desc Main
                                     Document     Page 1 of 2


                              IN THE UNITED STATES BANKRUPTCY COURT
                                   NORTHERN DISTRICT OF ILLINOIS
                                          EASTERN DIVISION

 IN RE:                                               CASE NO. 20-11601

 Connie A Mysliwiec aka Concetta Ann                  CHAPTER 13
 Mysliwiec
                                                      JUDGE LaShonda A. Hunt
 Debtor(s).



                   OBJECTION TO CONFIRMATION OF PLAN FILED MAY 28, 2020

          Nations Lending Corporation, an Ohio Corporation, hereinafter referred to as “Creditor”,
by and through its attorneys, DIAZ ANSELMO LINDBERG LLC, objects to the confirmation of the
Chapter 13 plan for the following reasons:


1.        This Court has jurisdiction pursuant to 28 U.S.C.§ 1334 and the general orders of the
Northern District of Illinois.


2.        Venue is fixed in this Court pursuant to 28 U.S.C. § 1409.


3.        This matter constitutes a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(L).


4.        The debtor filed a petition for relief under Chapter 13 on May 28, 2020.


5.        Nations Lending Corporation, an Ohio Corporation holds a mortgage secured by a lien on
debtor's real estate commonly known as 25925 South White Oak Trail, Channahon, Illinois 60410.


6.        The creditor filed a claim for pre-petition arrears in the amount of $20,281.56. (See Proof
of Claim 4-1 filed 6/25/2020.)


7.        The Chapter 13 plan provides that the Debtor will pay Nations Lending Corporation, an
Ohio Corporation arrears of $15,477.00.
     Case 20-11601            Doc 19         Filed 07/07/20 Entered 07/07/20 12:47:05         Desc Main
                                               Document     Page 2 of 2



8.        The Chapter 13 plan is not feasible as it will not complete within 5 years. Therefore, the
plan does not comply with the requirements of 11 U.S.C. § 1322(d).


9.        The Chapter 13 plan does not provide that the Creditor will be paid its secured claim of
$20,281.56. Therefore, the plan does not comply with 11 U.S.C. § 1325(a)(5)(B).


          WHEREFORE, Creditor prays for entry of the attached Order Denying Confirmation of the
Chapter 13 plan.

                                                       Nations Lending Corporation, an Ohio Corporation


                                                          /s/ Theodore Konstantinopoulos
Nisha B. Parikh | ARDC #6298613
Crystal V. Caceres | ARDC #6300765
Theodore Konstantinopoulos | Ohio Bar #0065542
Diaz Anselmo Lindberg LLC
1771 W. Diehl Rd., Ste. 120
Naperville, IL 60563-4947
630-453-6960 | 866-402-8661 | 630-428-4620 (fax)
ILbankruptcy@dallegal.com
Firm File Number: B20060001
This law firm is deemed to be a debtor collector.
